DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed December 16, 2021.
Claims 1, 9, and 15 have been amended.
Claims 2-8, 10-14, and 16-20 are in their original or a previous presentation.
Claims 1-20 are currently pending and have been fully examined.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), a machine (claim 15), and an article of manufacture (claim 9) which is recited as a method, system, and non-transitory computer readable medium that performs the steps and/or functions of: receiving enrollment criteria for a clinical trial, wherein the enrollment criteria include a plurality of conditions; constructing a plurality of cost vectors for the plurality of conditions; determining, for a first candidate, a first set of values for one or more of the plurality of conditions, wherein the first set of values does not include a value for at least a first condition of the plurality of conditions; generating, based on the first set of values and the plurality of cost vectors, a first utilized cost for the first candidate; and ranking the first candidate based on the first utilized cost; and upon receiving a selection of the first candidate, generating a ranking for a first clinical test for the first candidate comprising: identifying other candidates that are similar to the first candidate as determined by known attributes of the first candidate; determining a probable outcome of the first clinical test, if applied to the first candidate, based on the outcomes of the other candidates; identifying a condition that satisfies the enrollment criteria; determining a probability that the first clinical test will cause the firs candidate to be eligible for the clinical trial based on the determined probable outcome and the identified condition that satisfies the enrollment criteria; and determining a cost of the first clinical test.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mathematical concepts”, which are defined as “mathematical relationships, mathematical formulas or equations, mathematical calculations”. 
The claim is directed to methods for ranking candidates based on a predicted utilized cost. This cost is determined by collecting patient data and arranging the patient data by “conditions”, which can be any attribute in the patient data. This is organizing the patient data into feature vectors. The system then generates cost vectors which are feature vectors representing one or more costs associated with a condition. The patient data vectors are multiplied by the cost vectors to calculate the cost for each patient, and the patients are ranked according to the calculated value. These steps are all organizing data according to mathematical relationships, by representing the data sets as vectors and ranking according to a cost, or performing mathematical calculations, by multiplying the vectors to generate the cost. 
Additionally, generating a ranking for a first clinical test is an additional instance of a similar mathematical concept because it requires determining a probable outcome of a fist clinical test based on the outcomes of the other candidates, determining a probability that the first clinical test will cause the first candidate to be eligible for the clinical trial, based on the determined probable outcome and an identified condition that satisfies the enrollment criteria, and determining a cost of the first clinical test. These steps all recite mathematical concepts because the determination of the probable outcome and the probable eligibility is predicting the likelihood of an occurrence based on a model generated from the mathematical relationships between the data of similar patients and an outcome. Then, determining a cost for the test is also a mathematical concept because it is assigning a relationship between the clinical test and a cost value. Then, ranking the tests based on these outcomes is ordering the options based on the mathematical relationships between the numerical values of the properties of the options. 

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of receiving enrollment criteria for a clinical trial and determining a first set of values for one or more conditions for a first candidate are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the data to be enrollment criteria for a clinical trial, wherein the enrollment criteria include a plurality of conditions, specifying the vectors to be cost vectors for a plurality of conditions, the first set of values be a set of values for one or more of the plurality of conditions for a patient, specifying the first set of values not include at least one value for at least a first condition, identifying other candidates that are similar to the first candidate as determined by known attributes of the first candidate, identifying a condition that satisfies the enrollment criteria, and specifying the ranking of the tests be done based on the probability the patient will be considered eligible for the clinical trial and the cost of the test are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps that recite the data is to be used for a clinical trial, such as receiving enrollment criteria for a clinical trial or the steps that require the use of cost data for the conditions related to the enrollment criteria and the candidate data be data related to the enrollment criteria, are steps that are used to generally link the performance of the mathematical concepts to the field of clinical trial design and recruitment. 
The steps reciting generically recited components of a computer system, such as the system comprising one or more computers in communication with a memory (see Claim 15), only serve to generally link the implementation of the abstract idea to a technological environment, which would be a computer in communication with a memory.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as the limitation in claim 9, “a computer-readable storage medium containing computer program code that, when executed by operation of one or more computer processors, performs an operation comprising: [the method of claim 1]” and the similar limitation in claim 15, “a system comprising: one or more computer processors; and a memory containing a program which when executed by the one or more computer processors performs an operation, the operation comprising: [the method of claim 1]”, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (receiving enrollment criteria), electronic recordkeeping (constructing a plurality of cost vectors and determining a first set of data values for a candidate, which are electronic recordkeeping because they describe organizing the data stored in the memory into groups based on their associations with a subject; ranking the candidates based on the generated cost, which is ordering the data based on some attribute), or performing repetitive calculations (generating, based on the first set of values and the plurality of cost vectors, a first utilized cost for the first candidate; ranking the tests based on a probability the candidate will be eligible for the clinical trial and the cost of the test). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., a computer processor and a memory/computer-readable storage medium containing a program) are all generically recited components (see specification, par. [0041], “The Processor 310 is generally representative of a single CPU, multiple CPUs, a single CPU having multiple processing cores, and the like. The Memory 315 is generally included to be representative of a random access memory. Storage 320 may be any combination of disk drives, flash-based storage devices, and the like, and may include fixed and/or removable storage devices, such as fixed disk drives, removable memory cards, caches, optical storage, network attached storage (NAS), or storage area networks (SAN).”). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a general purpose computer with generic computer components that receives and organizes data, performs calculations, and ranks the candidates based on the calculations. This is a general purpose computer performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-8 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-8 recite the same mathematical concepts of claim 1.
Claims 2-8 all recite additional limitations that amount to: mathematical concepts; additional iterations of the abstract idea; and insignificant extra-solution activity.
Claims 2-5 further describe the abstract idea by reciting additional limitations regarding mathematical concepts used in analyzing the data to generate the rankings. These include: generating a probability the missing candidate data will be an acceptable value; generating a candidate matrix organized according to rows of patient data and each column corresponding to one condition from the plurality of conditions; performing collaborative filtering techniques to generate the missing data values; converting data into a binary value based on whether the data value satisfies the enrollment criteria; and computing a negative natural log of the first probability. These steps are recited as the system performing a series of repetitive calculations or organizing the data into a form that can be used in performing the calculations, which is akin to electronic recordkeeping. Performing repetitive calculations and electronic recordkeeping are well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).
Claim 6 recites additional limitations that amount to an additional iteration of the abstract idea identified in claim 1. The additional iteration is performing calculations and ranking the tests for each candidate based on costs of the tests for each patient, whereas claim 1 performs calculations and ranks the patients based on a utilized cost for the patient. This is still performing calculations and ranking the results, but it is using a different set of data. The limitations specifying the use of the different data are examples of selecting by type or source the data to be manipulated, which is an insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 7-8 all recite additional limitations that serve to select by type or source the data to be manipulated by limiting the analysis to specific types of data that is to be used when creating the cost vectors, which is an insignificant extra-solution activity.
Claims 10-14 ultimately depend from claim 9 and recite the same abstract idea as claim 9. Claims 10-14 also recite limitations that are the same or substantially similar to the limitations of claims 2-6. Claims 10-14 are rejected under 101 for the same reasons as claims 2-6. 
Claims 16-20 ultimately depend from claim 15 and recite the same abstract idea as claim 15. Claims 16-20 also recite limitations that are the same or substantially similar to the limitations of claims 2-6. Claims 16-20 are rejected under 101 for the same reasons as claims 2-6. 

Subject Matter Free from Prior Art
The following is a statement of reasons for the indication of subject matter being free from prior art:  
The amendments to the claims provided additional limitations to the claimed invention that, in view of the prior art already applied and a further search of prior art, is considered to be novel and nonobvious.
	In addition to the portions of the prior art that have already been made of record, the cited references provide the following passages that are relevant to the new limitations of the claim.
	Yao (US PG Pub. 2015/0088541) – Yao is already relied upon to teach identifying a probability that a first diagnostic test will cause a first patient to have a determined outcome and to determine a cost of the diagnostic tests or treatments that would be required. However, Yao does not teach specifics on how that determination is performed. Specifically, Yao teaches “A consumer may know her predicted treatment outcome from her medical provider, or specific personalized prognostic testing. In the absence of known predictors or prediction model, the predicted treatment outcome may be derived from available descriptive statistical data from a medical provider, reference patient population, medical research literature, or national or other published statistics.” (Yao, par. [0043]). This does not teach the newly added limitations of “identifying other candidates that are similar to the first candidate as determined by known attributes of the first candidate, determining a probable outcome of the first clinical test, if applied to the first candidate, based on the outcomes of the other candidates”. 
	Additional relevant art that was identified in the search includes:
	Walter (US PG Pub. 2020/0211715) – Walter teaches a system for recruiting patients for a clinical trial. As part of the recruiting process, the different conditions for inclusion in the study are identified, and the patient’s record is evaluated to determine whether the patient’s record contains the proper conditions. For each condition, a partial match score is assigned to the patient, which is a score from 0 to 1 which indicates whether the patient’s data regarding the condition matches the conditions for inclusion (or does not match conditions for exclusion; see Par. [0082]) (Walter, par. [0078]-[0085]). Then the patient’s overall match score is evaluated to determine how close of a match the patient is for the clinical trial (par. [0084]). 
However, this process does not include any limitations regarding determining a probability that the patient who is missing information regarding a condition for inclusion will be eligible based on said condition upon diagnostic testing, determining a cost for the diagnostic testing, and then using the predicted cost for determining eligibility to rank the likely patients.

Response to Arguments
101 Rejections
Applicant's arguments filed November 11, 2021, have been fully considered but they are not persuasive. 
The Applicant asserts that the claims are eligible under 35 USC 101. The arguments in support of this assertion are not persuasive.


With respect to the arguments against the determination that the claims recite mathematical concepts, "The mere inclusion of a judicial exception such as a mathematical formula (which is one of the mathematical concepts identified as an abstract idea in MPEP § 2106.04(a)) in a claim means that the claim "recites" a judicial exception under Step 2A Prong One." (MPEP 2106.04.I.2). The claims recite the mathematical concepts that include at least: "constructing a plurality of cost vectors", "determining a probability that the first clinical test will cause the first candidate to be eligible for the clinical trial", and "determining a cost of the first clinical trial". Because the claims recite limitations that amount to mathematical concepts, the claims recite a judicial exception for the purposes of Step 2A Prong 1.
 With respect to the arguments that the claim should be eligible at Step 2A Prong 2, such as the argument that "the amended claims provide for objective generation of utilized costs", these arguments are not persuasive. 
Objective generation of utilized costs is describing calculating a predicted cost for the subjects being recruited for the clinical trial, which is a mathematical concept of calculating a cost for the potential subjects of the clinical trial. Because judicial exceptions cannot be considered to integrate the abstract idea into a practical application (MPEP 2106.04.I.2, "if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application"), objective generation of the utilized costs cannot be considered to integrate the abstract idea into a practical application. 

The arguments that the claims provide additional limitations that amount to significantly more are not persuasive. As stated in the Final Rejection, the total combination of the claimed invention is a generic computer performing mathematical calculations and insignificant extra-solution activity by performing well-understood, routine, and conventional functions of a generic computer (Final Rejection, pg. 6-7). 

For at least the foregoing reasons, the 101 rejections will be sustained.

Prior Art Rejections
Applicant’s arguments and amendments, see Remarks, filed January 21, 2022, with respect to the prior art rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686